Title: To John Adams from James Wilkinson, 12 September 1804
From: Wilkinson, James
To: Adams, John



Honored & Dear Sir
Frederick Town Maryland Septr. 12th. 1804
I rely on your goodness to pardon me for this intrusion, which springs from my solicitude to preserve inviolate, as far as may be in my power, the sound principles by which Military institutions are governed.
A single Officer (Col. Butler) not long since, resisted an order for regulating the Uniform of the Head; standing alone in apposition to his Brethren & the universal practice of armies, he was necessarily brought before a General Court Martial, &, in Compassion, was only censured for his contumacy; His Counsel however, in a long & able defense, by artfully blending the communities of Citizen & Soldier, and confounding the absolute well defined rights of the first, with the blind obedience of the other, continued to excite the sympathies of the ignorant & the credulous, and to attach some odium to my Conduct.—
It was contended on the ground of Natural Right, the rights of Man I presume, that the Hair being the Gift of Heaven and an appendage of the Body, no Earthly power could lawfully sever it from the Head, and waving this inalienable connection between the Scull & its covering, (which, however natural it may be, is not respected by our untutored Indians) It was urged, that the General had no power, to regulate the dress of this conspicuous member, as it rested, if any where, in the Supreme Authority.
Tho, these doctrines will be easily refuted, by appealing to the prevalent principles & practices of Duty & of Service, throughout the Armies of the civilized World, from the times of Gustavus Adolphus to the present Day, and also on the Grounds of Personal accommodation & political expediency; yet I am desirous to prostrate the last Argument, & to convict the advocate of impertinent presumption, by shewing that I had been authorized by You, to regulate the Uniform of the Army—It being my purpose to publish the proceedings of the Court, with a preface explanatory of my Motives, & an appendix to Embrace a great variety of justificatory precedents & Authorities.—
I have seen much hard service & have been engaged in some Interesting Scenes, since I was last Honored with Your Commands; We have a game of immeasurable importance presented to us in the West, & the Issue must depend on the Skill with which it is played, Tho I think we have the Cards in Hand.—
In all times & Scenes I beg you to be assured of my lively & grateful affections to you & your House, and to believe that the Prayers of me & mine will be offered continually to Heaven, for the Happiness of You & Yours.—
Ja: Wilkinson